IN THE
                         TENTH COURT OF APPEALS



                                No. 10-14-00215-CV

                              IN RE MANUEL LARA


                                Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of mandamus is denied, and the emergency motion for

temporary relief is therefore dismissed as moot.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed July 29, 2014
[OT06]